Citation Nr: 1806303	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-02 518A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to an evaluation in excess of 10 percent for residuals of a head injury prior to October 23, 2008, to a rating in excess of 40 percent thereafter.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION


The Veteran completed active duty service with the United States Army from February 1982 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On her February 2012 substantive appeal, the Veteran requested a hearing before the Board in connection with her claim.  However, she withdrew this request in February 2015 and March 2015 statements.  There are no other hearing requests or requests to reschedule of record; therefore, the Board deems her request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).


FINDING OF FACT

On December 5, 2017, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




	
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


